DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the RCE filed 6 January 2021 wherein applicant amends claims 1, 3, 11, 15, 22, 25-28, 30, cancelled claims 36-38, adds new claims 39-40 and claims 1-35 and 39-40 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-35 and 39-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) in claim 1, “automatically collect eSports player terminal information including data representative of, or encoding, a location of the eSports player terminal, wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “transmit, to a host computer system of an eSports gaming platform, a signal representative of a notification requesting to connect the eSports player terminal to the host computer system, wherein the notification includes the eSports player terminal information including the data representative of, or encoding, the location of the eSports player terminal;” in response to transmitting the notification, “receive, from the host computer system, a data representative of, or encoding, the location of the eSports player terminal, wherein the customized collusion avoidance policy includes one or more eSports control actions that are triggered or deactivated in response to player activity events indicative of actual or potential collusion or cheating by the player;” “implement, at the eSports player terminal, the customized collusion avoidance policy;” “detect one or more of the player activity events indicative of actual or potential collusion or cheating by the player in the eSports gaming session;” and “responsive to detecting one or more of the player activity events indicative of actual or potential collusion or cheating by the player in the eSports gaming session, execute, automatically and in the absence of involvement of the player, a corresponding combination of the one or more eSports control actions in the eSports gaming session.” In claim 15, “receiving, from the eSports player terminal, a signal representative of a notification requesting to connect the eSports player terminal positioned remotely from the host computer system to the eSports game, wherein the notification includes eSports player terminal information including data representative of, or encoding, a location of the eSports player terminal, and wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “determining and monitoring the location of the eSports player terminal based on the data representative of, or encoding, the location of the eSports player terminal;” “generating a customized collusion avoidance policy for an eSports gaming session being played on the eSports player terminal according to the eSports player terminal information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal;” “7Application No. 16/397,783Attorney Docket No.: 310.0001c24””””receiving and monitoring signals representative of player activity events in gather eSports game information including data representative of, or encoding, the location of an eSports player terminal operated by the player, wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “generate a customized collusion avoidance policy for the eSports gaming session according to the eSports game information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal;” “monitor signals representative of triggering events in the eSports gaming session to facilitate detecting actual or potential collusion or cheating by the player, wherein the customized collusion avoidance policy 
The limitations of “automatically collect eSports player terminal information including data representative of, or encoding, a location of the eSports player terminal, wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “receive, from the host computer system, a customized collusion avoidance policy to be implemented for an eSports gaming session being played on the eSports player terminal3Application No. 16/397,783Attorney Docket No.: 310.0001c24After Final Office Action dated October 9, 2020 according to the eSports player terminal information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal, wherein the customized collusion avoidance policy includes one or more eSports control actions that are triggered or deactivated in response to player activity events indicative of actual or potential collusion or cheating by the player;” “implement, at the eSports player terminal, the customized collusion avoidance policy;” “detect one or more of the player activity events indicative of actual or potential collusion or cheating by the player in the eSports gaming session;” and “responsive to detecting one or more of the player activity events indicative of actual or potential collusion or cheating by the player in the eSports gaming session, execute, automatically and in the absence of involvement of the player, a corresponding combination of the one or more eSports control actions in the eSports gaming session” “determining and monitoring the location of the eSports player terminal based on the data representative of, or encoding, the location of the eSports player terminal;” “generating a customized collusion avoidance policy for an eSports gaming session being played on the eSports the data representative of, or encoding, the location of the eSports player terminal;” “7Application No. 16/397,783Attorney Docket No.: 310.0001c24””””receiving and monitoring signals representative of player activity events in the eSports gaming session detected at the eSports player terminal to facilitate deriving data indicative of actual or potential collusion or cheating by the player, wherein the customized collusion avoidance policy includes one or more eSports game control actions that are triggered or deactivated in response to one or more of the events detected at the eSports player terminal;” “identifying at least one event of the player activity events as indicative of actual or potential collusion or cheating by the player;” and “responsive to identifying the at least one event indicative of collusion or cheating, executing, automatically and in the absence of involvement of the player, a corresponding combination of the one or more eSports game control actions in the eSports gaming session” steps is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind (including an observation, evaluation, judgment, opinion).  That is, other than reciting “executed by one or more processors,” nothing in the claim elements precludes the steps from practically being performed in the mind (including an observation, evaluation, judgment, opinion). For example, but for the “executed by one or more processors,” language, “automatically collect eSports player terminal information including data representative of, or encoding, a location of the eSports player terminal, wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” and “receive, from the host computer system, a customized collusion avoidance policy to be implemented for an eSports gaming session being played on the eSports player terminal3Application No. 16/397,783Attorney Docket No.: 310.0001c24After Final Office Action dated October 9, 2020 according to the eSports player terminal information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal, wherein the customized 
This judicial exception is not integrated into a practical application. The claim recites an additional element using a processor to perform the “automatically collect eSports player terminal information including data representative of, or encoding, a location of the eSports player terminal, wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “transmit, to a host computer system of an eSports gaming platform, a signal representative of a notification requesting to connect the eSports player terminal to the host computer system, wherein the notification includes the eSports player terminal information including the data representative of, or encoding, the location of the eSports player terminal;” in response to transmitting the notification, “receive, from the host computer system, a customized collusion avoidance policy to be implemented for an eSports gaming session being played on the eSports player terminal3Application No. 16/397,783Attorney Docket No.: 310.0001c24After Final Office Action dated October 9, 2020 according to the eSports player terminal information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal, wherein the customized collusion avoidance policy includes one or more eSports control actions that are triggered or deactivated in response to player activity events indicative of actual or potential collusion or cheating by the player;” “implement, at the eSports player terminal, the customized collusion avoidance policy;” “detect one or more of the player activity events indicative of actual or potential collusion or cheating by the player in the eSports gaming session;” and “responsive to detecting one or more of the player activity events indicative of actual or potential collusion or cheating by the player in the eSports gaming session, execute, automatically and in the absence of involvement of the player, a corresponding combination of the one or more eSports control actions in the eSports gaming session;” “receiving, from the eSports player terminal, a signal representative of a notification requesting to connect the eSports player terminal positioned remotely from the host computer system to the eSports game, wherein the notification includes eSports player terminal information including data representative of, or encoding, a location of the eSports player terminal, and wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “determining and monitoring the location of the eSports player terminal based on the data representative of, or encoding, the location of the eSports player terminal;” “generating a customized collusion avoidance policy for an eSports gaming session being played on the eSports player terminal according to the eSports player terminal information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal;” “7Application No. 16/397,783Attorney Docket No.: 310.0001c24””””receiving and monitoring signals representative of player activity events in the eSports gaming session detected at the eSports player terminal to facilitate deriving data indicative of actual or potential collusion or cheating by the player, wherein the customized collusion avoidance policy includes one or more eSports game control actions that are triggered or deactivated in response to one or more of the events detected at the eSports player terminal;” “identifying at least one event of the player activity events as indicative of actual or potential collusion or cheating by the player;” and “responsive to identifying the at least one event indicative of collusion or cheating, executing, automatically and in the absence of involvement of the player, a corresponding combination of the one or more eSports game control actions in the eSports gaming session;” “a payment interaction area to allow a player to purchase credits via digital currency transfer, wherein the credits purchased are then added to a credit total usable to place bets on the eSports gaming action;” “a player interaction area to receive inputs from the player in response to the eSports gaming action presented on the display;” “a betting interface to receive a bet having a betting value that is then deducted from the credit total;” and a memory in communication with the one or more processors, the memory having stored thereon instructions that when executed by the one or more processors cause the eSports system to: “gather eSports game information including data representative of, or encoding, the location of an eSports player terminal operated by the player, wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “generate a customized collusion avoidance policy for the eSports gaming session according to the eSports game information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal;” “monitor signals representative of triggering events in the eSports gaming session to facilitate detecting actual or potential collusion or cheating by the player, wherein the customized collusion avoidance policy includes one or more eSports game control actions that are triggered or deactivated in 10Application No. 16/397,783Attorney Docket No.: 310.0001c24response detecting actual or potential collusion or cheating by the player; in response to detecting actual or potential collusion or cheating by the player, automatically executing a corresponding combination of the one more eSports game control actions in the eSports gaming session” steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The 2019 PEG (Revised Patent Subject Matter Eligibility Guidance) defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The added limitation of a display, memory, and a plyer terminal are considered to be extra-solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Furthermore, as evidence by the prior art submitted, McMain et including data representative of, or encoding, a location of the eSports player terminal, wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “transmit, to a host computer system of an eSports gaming platform, a signal representative of a notification requesting to connect the eSports player terminal to the host computer system, wherein the notification includes the eSports player terminal information including the data representative of, or encoding, the location of the eSports player terminal;” in response to transmitting the notification, “receive, from the host computer system, a customized collusion avoidance policy to be implemented for an eSports gaming session being played on the eSports player terminal3Application No. 16/397,783Attorney Docket No.: 310.0001c24After Final Office Action dated October 9, 2020 according to the eSports player terminal information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal, wherein the customized collusion avoidance policy includes one or more eSports control actions that are triggered or deactivated in response to player activity events indicative of actual or potential collusion or cheating by the player;” “implement, at the eSports player terminal, the customized collusion avoidance policy;” “detect one or more of the player activity events indicative of actual or potential collusion or cheating by the player in the eSports gaming session;” and “responsive to detecting one or more of the player activity events indicative of actual or potential collusion or including data representative of, or encoding, a location of the eSports player terminal, and wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “determining and monitoring the location of the eSports player terminal based on the data representative of, or encoding, the location of the eSports player terminal;” “generating a customized collusion avoidance policy for an eSports gaming session being played on the eSports player terminal according to the eSports player terminal information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal;” “7Application No. 16/397,783Attorney Docket No.: 310.0001c24””””receiving and monitoring signals representative of player activity events in the eSports gaming session detected at the eSports player terminal to facilitate deriving data indicative of actual or potential collusion or cheating by the player, wherein the customized collusion avoidance policy includes one or more eSports game control actions that are triggered or deactivated in response to one or more of the events detected at the eSports player terminal;” “identifying at least one event of the player activity events as indicative of actual or potential collusion or cheating by the player;” and “responsive to identifying the at least one event indicative of collusion or cheating, executing, automatically and in the absence of involvement of the player, a corresponding combination of the one or more eSports game control actions in the eSports gaming session;” “a payment interaction area to allow a player to purchase credits via digital currency transfer, wherein the credits purchased gather eSports game information including data representative of, or encoding, the location of an eSports player terminal operated by the player, wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “generate a customized collusion avoidance policy for the eSports gaming session according to the eSports game information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal;” “monitor signals representative of triggering events in the eSports gaming session to facilitate detecting actual or potential collusion or cheating by the player, wherein the customized collusion avoidance policy includes one or more eSports game control actions that are triggered or deactivated in 10Application No. 16/397,783Attorney Docket No.: 310.0001c24response detecting actual or potential collusion or cheating by the player; in response to detecting actual or potential collusion or cheating by the player, automatically executing a corresponding combination of the one more eSports game control actions in the eSports gaming session” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-
Claims 1-35 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No.10,275,981. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-27 of the U.S. Patent No. 10,275,981 "anticipates" claims 1-35 and 39-40 of application serial number 16/397783.  Accordingly, claims 1-35 and 39-40 of Application No. 16/397783 is not patentably distinct from claims 1-27 of U.S. Patent No. 10,275,981.  Here, claims 1-27 of U.S. Patent No. 10,275,981 requires elements of claim 1, an eSports player terminal for use by a player for playing an eSports game, the eSports player terminal comprising: one or more processors, and a memory having stored thereon instructions that when executed by the one or more processors cause the eSports player terminal to: automatically collect eSports player terminal information, wherein the eSports player terminal information includes capabilities of the eSports player terminal, location of the eSports player terminal, IP address of the eSports player terminal, user identifiers, international mobile station equipment identity (IMEI), mobile equipment identifiers (MEID), integrated circuit card identifiers (ICCID), part identifiers, software identifiers, current gaming session identifiers, or identification of any nearby eSports player terminals; transmit, to a host computer system of an eSports gaming platform, a signal representative of a notification requesting to connect the eSports player terminal to the host computer system, wherein the notification includes the eSports player terminal information; in response to transmitting the notification, receive, from the host computer system, a customized collusion avoidance policy to be implemented for an eSports gaming session being played on the eSports player terminal according to the eSports player terminal information and based, at least in part, on the location of the eSports player terminal, wherein the customized eSports control actions that are triggered or deactivated in response to player activity events indicative of actual or potential collusion or cheating by the player; 3Application No. 16/397,783Attorney Docket No.: 310.0001c24 Amendment dated July 1, 2020 Non-Final Office Action dated April 17, 2020 implement, at the eSports player terminal, the customized collusion avoidance policy; detect one or more of the player activity events indicative of actual or potential collusion or cheating by the player in the eSports gaming session; and responsive to detecting one or more of the player activity events indicative of actual or potential collusion or cheating by the player in the eSports gaming session, execute, automatically and in the absence of involvement of the player, a corresponding combination of the one or more eSports control actions in the eSports gaming session; claim 15, a method in a host computer system of an eSports gaming platform for creating and enforcing a customized collusion avoidance policy on an eSports player terminal programmed or configured for use by a player for playing an eSports game, the method comprising: receiving, from the eSports player terminal, a signal representative of a notification requesting to connect the eSports player terminal positioned remotely from the host computer system to the eSports game, wherein the notification includes eSports player terminal information, determining and monitoring a location of the eSports player terminal based on the eSports player terminal information; eSports gaming session being played on the eSports player terminal according to the eSports player terminal information and based, at least in part, on the location of the eSports player terminal; receiving and monitoring signals representative of player activity events in the eSports gaming session detected at the eSports player terminal to facilitate deriving data indicative of actual or potential collusion or cheating by the player, wherein the customized collusion avoidance policy includes one or more eSports game control actions that are triggered or deactivated in response to one or more of the events detected at the eSports player terminal; identifying at least one event of the player activity events as indicative of actual or potential collusion or cheating by the player; and responsive to identifying the at least one event indicative of collusion or cheating, executing, automatically and in the 7Application No. 16/397,783Attorney Docket No.: 310.0001c24 Amendment dated July 1, 2020 Non-Final Office Action dated April 17, 2020 absence of involvement of the player, a corresponding combination of the one or more eSports game control actions in the eSports gaming session; claim 26, a eSports system comprising: one or more processors, a display to depict eSports gaming action in an eSports gaming session; 9Application No. 16/397,783Attorney Docket No.: 310.0001c24a payment interaction area to allow a player to purchase credits via digital currency transfer, wherein the credits purchased are then added to a credit total usable to place bets on the eSports gaming action; a player interaction area to receive inputs from the player in response to the eSports gaming action presented on the display; a betting interface to receive a bet having a betting value that is then deducted from the credit total; and a memory in communication with the one or more processors, the memory having stored thereon instructions that when executed by the one or more processors cause the eSports system to: generate a customized collusion avoidance policy for the eSports gaming session according to eSports game information including a location of the player; monitor signals representative of triggering events in the eSports gaming session to facilitate detecting actual or potential collusion or cheating by the player, wherein the customized collusion avoidance policy includes one or more eSports game control actions that are triggered or deactivated in response detecting actual or potential collusion or cheating by the player; in response to detecting actual or potential collusion or cheating by the player, automatically executing a corresponding combination of the one more eSports game control actions in the eSports gaming session while claims 1-35 and 39-40 of Application No. 16/397783 only requires elements of claim 1, an eSports player terminal for use by a player for playing an eSports game, the eSports player terminal comprising: one or more processors; and a memory having stored thereon instructions that when executed by the one or more processors cause the eSports player terminal to: “automatically collect eSports player terminal information including data representative of, or encoding, a location of the eSports player terminal, wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “transmit, to a host computer system of an eSports gaming platform, a signal representative of a notification requesting to connect the eSports player terminal to the host computer system, wherein the notification includes the eSports player terminal information including the data representative of, or encoding, the location of the eSports player terminal;” in response to transmitting the notification, “receive, from the host computer system, a customized collusion avoidance policy to be implemented for an eSports gaming session being played on the eSports player terminal3Application No. 16/397,783Attorney Docket No.: 310.0001c24After Final Office Action dated October 9, 2020 according to the eSports player terminal information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal, wherein the customized collusion avoidance policy includes one or more eSports control actions that are triggered or deactivated in response to player activity events indicative of actual or potential collusion or cheating by the player;” “implement, at the eSports player terminal, the customized collusion avoidance policy;” “detect one or more of the player activity events indicative of actual or potential collusion or cheating by the player in the eSports gaming session;” and “responsive to detecting one or more of the player activity events indicative of actual or potential collusion or cheating by the player in the eSports gaming session, execute, automatically and in the absence of involvement of the player, a corresponding combination of the one or more eSports control actions in the eSports gaming session”; claim 15, a method in a host computer system of an eSports gaming platform for creating and enforcing a customized collusion avoidance policy on an eSports player terminal programmed or configured for use by a player for playing an eSports game, the method comprising: “receiving, from the eSports player terminal, a signal representative of a notification requesting to connect the eSports player terminal positioned remotely from the host computer system to the eSports game, wherein the notification includes eSports player terminal including data representative of, or encoding, a location of the eSports player terminal, and wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor;” “determining and monitoring the location of the eSports player terminal based on the data representative of, or encoding, the location of the eSports player terminal;” “generating a customized collusion avoidance policy for an eSports gaming session being played on the eSports player terminal according to the eSports player terminal information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal;” “7Application No. 16/397,783Attorney Docket No.: 310.0001c24””””receiving and monitoring signals representative of player activity events in the eSports gaming session detected at the eSports player terminal to facilitate deriving data indicative of actual or potential collusion or cheating by the player, wherein the customized collusion avoidance policy includes one or more eSports game control actions that are triggered or deactivated in response to one or more of the events detected at the eSports player terminal;” “identifying at least one event of the player activity events as indicative of actual or potential collusion or cheating by the player;” and “responsive to identifying the at least one event indicative of collusion or cheating, executing, automatically and in the absence of involvement of the player, a corresponding combination of the one or more eSports game control actions in the eSports gaming session”; and claim 26, an eSports system comprising: one or more processors; a display to depict eSports gaming action in an eSports gaming session; “a payment interaction area to allow a player to purchase credits via digital currency transfer, wherein the credits purchased are then added to a credit total usable to place bets on the eSports gaming action;” “a player interaction area to receive inputs from the player in response to the eSports gaming action presented on the display; a betting interface to receive a bet having a betting value that is then deducted from the credit total; and a memory in communication with the gather eSports game information including data representative of, or encoding, the location of an eSports player terminal operated by the player, wherein the data representative of, or encoding, the location of the eSports player terminal includes at least one of: GPS coordinates, an IP address, a predicted current location of the eSports player terminal, a geolocation derived from a beacon-based technology, and a geolocation derived from a proximity sensor; generate a customized collusion avoidance policy for the eSports gaming session according to the eSports game information and based, at least in part, on the data representative of, or encoding, the location of the eSports player terminal; monitor signals representative of triggering events in the eSports gaming session to facilitate detecting actual or potential collusion or cheating by the player, wherein the customized collusion avoidance policy includes one or more eSports game control actions that are triggered or deactivated in 10Application No. 16/397,783Attorney Docket No.: 310.0001c24 Amendment dated December 9, 2020 After Final Office Action dated October 9, 2020 response detecting actual or potential collusion or cheating by the player; in response to detecting actual or potential collusion or cheating by the player, automatically executing a corresponding combination of the one more eSports game control actions in the eSports gaming session. Thus it is apparent that the more specific claims 1-27 of U.S. Patent No. 10,275,981 encompasses claims 1-35 and 39-40 of Application No. 16/397783.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.

Response to Arguments
Applicant's arguments filed 9 December 2020 have been fully considered but they are not persuasive.

The examiner respectfully disagrees. What applicant relies upon an improvement to the technological field of electronic eSports gaming is nothing more than improvement on operations and play experiences, which is not an improvement of the functioning of the computer itself or to improve any other technology or technical field. Applicant provides support by relating the improvements by example of McRo. The Claims at issue in McRO were focused on a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type. According to the court, the claimed process used a combined order of specific rules that renders information into a specific format that is then used and applied to create desired results: a sequence of synchronized, animated characters. By incorporating the specific features of the rules as claim limitations, these claims were found by the court to be limited to a specific process for automatically animating characters using particular information and techniques. However, none of claims are directed to a specific process for automatically animating characters using particular information and techniques as discussed in McRO. Thus, the applicability of McRO to these claims is questionable, at best. Further, unlike the claims at issue in McRO, the amended claims merely apply an abstract idea to a computer and do not either improve the performance of the computer itself or computer animation in any way. Improving operation and play experience is not an improvement of the functioning of the computer itself or to improve any other technology or technical field. The limitations the applicant relies upon are nothing more than additional parts do not impose any meaningful limits on practicing the abstract idea.

Applicant arguments are drawn to the amended claims and the double patenting are answered in the rejection above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P.R/        Examiner, Art Unit 3715                                                                                                                                                                                        
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715